Appeal from a decision of the Workers’ Compensation Board, filed December 1, 1978. The appellants contend that the record is insufficient to establish a definitive link between the decedent’s cause of death, carcinomatosis—lung cancer, and his harmful mineral exposure admittedly causing pneumoconiosis. (Cf. Miller v National Cabinet Co., 8 NY2d 277.) The board found: "Upon review of the record the Board Panel finds, based on the testimony of Mr. Kitts, that tests, performed on samplings of talcosis indicate a 2%-5% asbestos content and as high as a 60% content, and on the basis of Dr. Miller’s testimony that decedent’s underlying lung condition, pneumoconiosis, is a predisposing factor for lung cancer and Dr. Maxon’s testimony that there is a definite relationship between asbestosis and lung cancer, that the decedent’s death on 5/5/76 is causally related to his compensable occupational talcosis.” The record as a whole contains substantial evidence supporting the award of death benefits. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.